Citation Nr: 1620409	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-30 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received for a claim of service connection for a low back condition.

2.  Entitlement to service connection for a lumbar spine disability claimed as low back pain, secondary to severe degenerative condition of the lumbar spine with formal stenosis, left L5 radiculopathy.  

3.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was previously denied service connection for a back condition in a September 1980 rating decision.  The Board notes that the June 2011 rating decision failed to address the prior rating decision, and failed to make a finding as to whether or not new and material evidence had been received for the Veteran's claim of service connection for a lumbar spine disability.  Notably, the Board has the jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen the service connection claim for a back condition.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the requirement for new and material evidence is necessary, and the Board has recharacterized the issues on appeal accordingly.  In light of the requirement that new and material evidence is necessary because the September 1980 rating decision is a final decision, the Veteran's representative's claim made at the Veteran's videoconference hearing that the Veteran's claim has remained unadjudicated since June 1980 is incorrect.     

In January 2016, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for a lumbar spine disorder and entitlement to an initial compensable rating for bilateral sensorineural hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied service connection for a back condition, finding that the Veteran did not have a diagnosed back condition on examination.

2.  Evidence received since the September 1980 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a back condition.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision denying entitlement to service connection for a back condition is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2. Since the September 1980 rating decision, new and material evidence has been received, the claim for service connection for a back condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board's decision to reopen the claim of entitlement to service connection for a lumbar spine disability constitutes a grant of a benefit sought on appeal.  Accordingly, assuming without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of service connection for a back disability.  The Veteran was denied service connection for a back condition in a September 1980 rating decision, essentially because the Veteran did not have a diagnosable lumbar spine condition, and only had complaints of pain. 

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In determining whether new and material evidence is required because a claim rests on the same factual basis as a previously disallowed claim, the focus of the analysis of the Board of Veterans Appeals must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  38 U.S.C.A. §§ 5108, 7104; Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

A November 2010 CT lumbar spine procedure produced an impression of degenerative changes of the lumbar spine, most severe at L5-S1 where there was moderate to severe bilateral foraminal stenosis, worse on the right noted.  Neurological testing revealed an abnormal EMG study of the left lower extremity when conducted in April 2011.   A private physician report from May 2011 indicates that the Veteran had a history of chronic lower back pain for more than thirty years.  The Veteran complained of worse pain to his left side, with worse numbness to his right side.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  X-Rays from May 2011 also showed that the Veteran suffers from degenerative arthritis of the lumbar spine.  

In June 2011 the Veteran underwent a VA examination for his back.  The Veteran was diagnosed with chronic low back pain secondary to severe degenerative condition of lumbar spine, with foraminal stenosis, left L5 radiculopathy.  

Since the Veteran was denied service connection in September 1980, private treatment records, and a VA examination, have been associated with the record. This evidence is "new," as it was not previously submitted to agency decision makers. The evidence is also material as it directly relates to the previously unestablished element of a current disability.  The newly submitted medical evidence clearly indicates that the Veteran has degenerative disabilities of his lumbar spine with associated radiculopathy.  Accordingly, new and material evidence has been received and the claim for service connection for a back condition is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  





ORDER

As new and material evidence has been received, the claim of service connection for a low back condition is reopened, and to that extent only the appeal is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim for service connection for a lumbar disability and for a compensable rating for hearing loss.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a June 2011 VA examination report.  The examiner included in his opinion that the Veteran had a lumbar spine injury in-service in 1978, with no documentation of any treatment until 2009.  However, the examiner did not note and incorporate the Veteran's service treatment records which showed additional treatment for his back in 1979.  Specifically, the Veteran was seen in April 1979 with complaints of low back pain after an alleged fall.  The Veteran was essentially negative to objective findings, but continued to have back pain complaints.  An April 1979 consultation assessed the Veteran with chronic low back pain, and assigned the Veteran light duty.  Thus, the opinion is based on an inaccurate factual premise that the Veteran did not have additional back complaints in service.  Furthermore, the opinion did not provide any rationale for the examiner's opinion that the Veteran's current degenerative disabilities of the lumbar spine are not related to his in-service traumatic injury and/or in-service back complaints.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125   (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

At the Veteran's Board hearing, the Veteran contended that his hearing has worsened since he was examined by VA in June 2011.  The Veteran stated that he wears hearing aids, and must have the volume very high in order to hear his television and car radio.  Given the Veteran has made lay statements that suggest that his hearing loss has worsened, a new VA examination is necessary to evaluate the severity of the Veteran's bilateral sensorineural hearing disability.  See 38 C.F.R. §§ 3.326 , 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records. If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any lumbar spine disabilities.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed lumbar spine disabilities, to include degenerative disc disease of the lumbar spine, is related to active service or any incident of service.  The examiner should specifically address the Veteran's: (1) traumatic fall to his back in-service, (2) in-service treatment for back pain in 1978 and 1979, (3) the Veteran's assignment of light-duty in-service due to back pain, (4) original complaints of back pain and disability claim from 1980, and (5) his complaints of back pain after service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should discuss all findings in terms of the 38 C.F.R. § 4.85, Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The audiologist must fully describe the functional effects caused by the Veteran's hearing disability.

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed, and then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


